DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoi (JP2010096820).

Regarding claim 1, Naoi discloses An optical lens system of an electronic device, the optical lens system comprising:  
5a lens assembly (Fig. 1); 
an iris (5); 
and an image sensor configured to form an image of an object corresponding to the lens assembly (2), 
wherein the lens assembly includes:  
10a first lens having positive refractive power (Either of L1 and L3); and 
a second lens having negative refractive power (Either of L2 and L4), and 
wherein the iris, the first lens, and the second lens are sequentially arranged from an object-side to the image sensor-side along an optical axis, and the optical lens system of the electronic device satisfies Equations 1 and 2 15below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31):
 
    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale
  
20wherein, STL is a distance from the iris to an image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of a lens closest to the object- side among a plurality of lenses included in the lens assembly to the image plane on the optical axis,  25EPD is a diameter of an entrance pupil of the optical lens system, and S1 is a distance from the iris to the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Regarding claim 2, Naoi discloses wherein the lens assembly is 30configured move on the optical axis, and the iris is fixed in position on the optical axis (Claim 1).

Regarding claim 3, Naoi discloses wherein a surface of at least one of the first lens or the second lens, facing the object-side, is convex, and a surface of the second lens facing an image-side, is concave (Page 12 and Fig. 2 where L1, L2 and L4 are convex on an object-side and L2 or L4 are concave on an image side).

Regarding claim 4, Naoi discloses wherein the lens assembly further includes a front lens disposed between the iris and the first lens (L1 is located in front of L3).

Regarding claim 5, Naoi discloses wherein the lens assembly further comprises a third lens and a fourth lens between the second lens and the 10image sensor (L3 and L4 are located behind L2).

Regarding claim 6, Naoi discloses wherein the optical lens system satisfies Equation 3 below (Page 12 where EPD = 1.94 and where the effective radius is L1 on the object side is 1.04 giving Y1 = 2(1.04) = 2.08 and EPD/Y1 = 0.93):
   
    PNG
    media_image2.png
    88
    255
    media_image2.png
    Greyscale
 
wherein, Y1 is an effective diameter of the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Regarding claim 7, Naoi discloses wherein the optical lens 20system satisfies Equation 4 below (Page 12 where STL = 7.49 and Fig. 3 where Y1H = 3.57 giving 2.1): 

    PNG
    media_image3.png
    93
    186
    media_image3.png
    Greyscale
 
wherein, Y1H is a height of the image plane.

Regarding claim 8, Naoi discloses wherein the optical lens system satisfies Equation 5 below (Page 12 where S1 = 0.6 and Fig. 3 where Y1H = 3.57 giving 0.17):
 
    PNG
    media_image4.png
    94
    180
    media_image4.png
    Greyscale
  
-61-wherein, Y1H is a height of the image plane.

Regarding claim 9, Naoi discloses wherein the optical lens system satisfies Equation 6 below (Page 12 where L2 has N2 of 1.80543 and is concave towards the image side):  
5[Equation 6] 1.65<N2; 
wherein N2 is a refractive index of the second lens in which a surface, which faces an image-side, is concave and has negative refractive power.

Regarding claim 12, Naoi discloses wherein the lens assembly includes at least one aspheric lens having at least one inflection point (Fig. 1 and pages 12 and 13 where L4 comprises at least 1 inflection point).

Regarding claim 13, Naoi discloses an electronic device comprising:  
25an iris (5); 
a lens assembly movable in an optical axis direction (Page 35 where the lens assembly and an aperture stop move together); and
an image sensor (2) having an image plane configured to form an electronic signal representing an image formed by light from the lens assembly, 
wherein, when focusing the image formed on the image plane, a distance 30between the iris and the image plane is fixed (Page 41 where 5 is fixed and the lens assembly, not the sensor, moves during autofocus), and the lens assembly moves in the optical axis direction.

Regarding claim 14, Naoi discloses wherein the lens assembly includes at least four lenses (L1-L4) including a first lens having positive refractive power (L1 or L3) and a second lens having negative refractive power (L2 or L4), and the iris (5) is located closer to an object-side than an object-side surface of a 5lens closest to the object-side among a plurality of lenses of the lens assembly (Figs 1 or 2 and Page 12).

Regarding claim 15, Naoi discloses wherein the electronic device satisfies Equations 1 and 2 below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31): 

    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale

wherein STL is a distance from the iris to the image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of the lens 15closest to the object-side among the plurality of lenses included in the lens assembly to the image plane on the optical axis, EPD is a diameter of an entrance pupil of the electronic device, and S1 is a distance from the iris to the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Regarding claim 19, Naoi discloses an optical lens system of an electronic device, the optical lens system comprising: 
a lens assembly (Fig. 1); 
an iris (5); and 
an image sensor (2) configured to form an image of an object corresponding 25to the lens assembly, 
wherein the lens assembly includes: 
a front lens located closest from an object-side in the lens assembly (L1); 
a first lens having positive refractive power (L3); and 
a second lens having negative refractive power (L4), -64-wherein the iris, the front lens, the first lens, and the second lens are sequentially arranged from the object-side to an image sensor-side along an optical axis (Fig. 2), and 
the optical lens system of the electronic device satisfies Equations 1 and 2 5below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31): 

    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale
  
10wherein, STL is a distance from the iris to an image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of the front lens to the image plane on the optical axis, EPD is a diameter of an entrance pupil of the optical lens system, and S 1 is a distance from the iris to the front lens).

Regarding claim 20, Naoi discloses wherein the optical lens system satisfies Equation 3 below (Page 12 where EPD = 1.94 and where the effective radius is L1 on the object side is 1.04 giving Y1 = 2(1.04) = 2.08 and EPD/Y1 = 0.93):
     
    PNG
    media_image2.png
    88
    255
    media_image2.png
    Greyscale

wherein, Y1 is an effective diameter of the lens closest to the object-side among the plurality of lenses included in the lens assembly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoi.

Regarding claim 10, Naoi does not disclose wherein the optical lens system satisfies Equation 7 below:

    PNG
    media_image5.png
    76
    166
    media_image5.png
    Greyscale

wherein, f is a composite focal length of the optical lens system, and fmax 15is a focal length of a lens having strongest refractive power among a plurality of lenses.
However, Naoi teaches f = 4.8 and fmax of 4.717 giving a ratio of 1.02 and a difference from the range of 0.18, which is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the f or fmax to such that the expression above was satisfied since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improving image quality for particular applications.

Regarding claim 11, Naoi discloses at least three aspheric lenses (Page 12) but does not disclose wherein the lens assembly includes at least three plastic injection-molded lenses.
However, Naoi teaches that it is advantageous to have lenses made of injected molded plastic (Page 40 of attached translation).
I would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the material of the lenses of Naoi such that at least 3 were plastic motivated by reducing the weight of the device.


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoi in view of Ishida et al.  (PGPUB 20160161664).

Regarding claim 16, Naoi discloses an electronic device comprising: 
a window member (6 and Fig. 1);
an iris (5); 
a lens assembly movable in an optical axis direction (Page 35 where the lens assembly and an aperture stop move together); and
an image sensor (2) having an image plane configured to form an electronic signal representing an image formed by light from the lens assembly, 
wherein the iris is fixed with respect to the image plane, wherein at least a portion of the iris is located on a same plane as at least a portion of the display panel, and the iris is located closer to an object-side than an object-side surface of a lens closest to the object-side of the lens assembly on an optical axis (Page 41 where 5 is fixed and the lens assembly, not the sensor, moves during autofocus).
Naoi states that the camera can be used in a tablet or smartphone but does not explicitly disclose a display panel stacked on a rear surface of the window member.
However, Ishida teaches a smartphone having a lens system (36) comprising a window member (34) and wherein a display panel stacked on rear surface of the window member (Figs. 23 and 17).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Naio and Ishida such that the phone comprised a display stacked on the window member motivated by reducing the size of the device.

Regarding claim 17, modified Naoi discloses further comprising: 
a housing surrounding at least a portion of the lens assembly (10 of Naoi), 
wherein the iris is disposed in a camera hole extending from at least one 5side of the housing (Fig. 1 of Naoi) and formed in an active area of the display panel (Fig. 17 of Ishida). 

Regarding claim 18, Naoi discloses wherein the electronic device satisfies Equations 1 and 2 below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31): 
 

    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale

wherein STL is a distance from the iris to the image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of the lens closest to the object-side among the plurality of lenses included in the lens assembly to the image plane on the optical axis, EPD is a diameter of an entrance pupil of the electronic device, and S1 is a distance from the iris to the lens closest to the object-side among the plurality of lenses included in the lens assembly..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872